Citation Nr: 0909960	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  99-06 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from December 1968 to December 
1971.  He died in April 1986, and the appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of December 2008 which, in pertinent part, denied service 
connection for the cause of the Veteran's death.  In 
September 2001, the appellant appeared at a Board hearing 
held at the RO before a Veterans Law Judge (VLJ) who is no 
longer with the Board.  In a decision dated in July 2002, the 
Board denied the appeal.  The appellant then appealed to the 
U.S. Court of Appeals for Veterans Claims (Court).  In March 
2003, the Court granted a joint motion for remand filed by 
the Parties, and vacated and remanded the July 2002 Board 
decision as to the issue of service connection for the cause 
of the Veteran's death.  

Pursuant to the joint motion, the case was remanded by the 
Board in August 2003 to afford the appellant VCAA notice.  In 
a decision dated in February 2005, the Board again denied the 
appeal.  The appellant then appealed to the Court, and, 
again, in a December 2006 joint motion for remand, the 
parties requested that the Board decision be vacated and 
remanded, which was granted in a December 2006 Court order.  
Again, pursuant to the joint motion, the Board remanded the 
case in April 2007.  In addition, because the VLJ who held 
the Travel Board hearing in September 2001 is no longer with 
the Board, the appellant was afforded another Travel Board 
hearing in December 2008.  

Unfortunately, it is again necessary to REMAND this appeal to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran died suddenly on April [redacted], 1986, at the age of 35 
years.  An autopsy was performed, as a result of which it was 
concluded that the cause of death had been cardiac 
ventricular fibrillation due to coronary atherosclerosis and 
fatty metamorphosis of the liver.  At the time of his death, 
he was a member of the Florida National Guard.  

The appellant has expressed essentially two theories of 
entitlement regarding her claim for service connection for 
the cause of the Veteran's death.  First, she claims that the 
Veteran was on active duty for training at the time of his 
death.  Second, she claims that the medical conditions which 
caused his death were due to his military service, including 
the National Guard service.  In connection with this second 
theory, VA was directed in the first joint motion to provide 
the appellant with VCAA notice.  The second joint motion 
resulted because the parties agreed that the notice was 
insufficient as it had not explicitly informed her that 
"medical nexus evidence was necessary to substantiate her 
particular claim."  See Stegall v. West, 11 Vet. App. 268 
(1998).  

Unfortunately, the notice sent in May 2007, pursuant to the 
April 2007 remand, again failed to explicitly notify her that 
she must obtain a nexus opinion.  Nevertheless, her 
representative noticed this and brought the matter up at her 
December 2008 hearing before the undersigned, where she 
stated she would attempt to obtain a nexus opinion.  She did 
obtain a nexus opinion, which was received at the Board in 
January 2009.  However, this opinion is inadequate.  
Specifically, the opinion, from C. Rao, M.D., reads as 
follows:  "I had treated [the Veteran] with the condition of 
hypertension several years prior to this death in 1986, from 
ventricular arrthymias.  In my opinion his death was related 
and contributed to the Army National Guards activities."  In 
a recent decision, the Court held that a medical opinion that 
contains only data and conclusions is not entitled to any 
weight.  See Nieves- Rodriguez v. Peake, No. 06-312 (U.S. 
Vet. App. Dec. 1, 2008).  The Court commented that most of 
the probative value of a medical opinion is derived from a 
factually accurate, fully articulated, and soundly reasoned 
opinion.  Id.  Dr. Rao's opinion does not contain any 
rationale, or even any critical medical facts, nor is it 
supported by the few available medical record that are of 
record, which do not show hypertension.  However, the Veteran 
did state, when examined for the National Guard in July 1984, 
that he had been treated for a kidney condition by a Dr. 
"Raoul" in December 1983, who may very well have been Dr. 
Rao.  

The Board sincerely regrets the need to again remand this 
appeal.  Moreover, VA is not required to conduct a 
predecisional adjudication of the claim in connection with 
providing a section 5103(a)-compliant notice.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  However, in this 
case, to have vacated and remanded two prior Board decisions 
for the purpose of informing the appellant that a medical 
nexus opinion is required, and then, when she does as 
requested, to summarily reject the opinion as not entitled to 
any weight, without the appellant having been provided of 
notice of what must be included in a valid nexus opinion, 
smacks of caprice.  

In light of these factors, the appellant should be provided 
more specific notice as to what a valid nexus opinion must 
include; Dr. Rao's actual treatment records should be 
obtained; and VA should obtain an opinion as to the nexus 
question.

Accordingly, the case is REMANDED for the following action:

1.  Inform the appellant that the nexus 
opinion provided by Dr. Rao is inadequate.  
Tell her that a valid nexus opinion must 
include critical facts, and be factually 
accurate, fully articulated, medically 
valid and well-reasoned.  Tell her that 
the more detail that is provided regarding 
these matters, the more weight will be 
given to the opinion.  Tell her that VA 
will obtain an opinion, but that if she 
wishes to obtain an opinion on her own, 
the VA opinion request below can be used 
as guidance in obtaining a probative 
opinion.  

2.  After obtaining needed authorizations, 
request that Dr. Rao provide all of his 
actual records of his treatment of the 
Veteran.  

3.  Thereafter, forward the file to an 
appropriate medical specialist for an 
opinion as to whether the disorders which 
caused the Veteran's death, i.e., cardiac 
ventricular fibrillation due to coronary 
atherosclerosis and fatty metamorphosis of 
the liver, had their onset during, or were 
contributed to substantially or materially 
to, by his service, including active duty 
from December 1968 to December 1971, and 
during annual periods of active duty for 
training while he was in the National 
Guard from 1981 to his death in April 
1986.  The claims file, and a copy of this 
REMAND, must be provided to the physician 
for review in conjunction with the 
opinion.  The physician's attention is 
drawn in particular to the Retirement 
Credits Record, showing the dates of 
annual training duty; the service 
treatment records pertaining to active 
duty and National Guard service; the April 
1996 autopsy report; and any records that 
may be received from Dr. Rao, as well as 
the appellant's lay statements, and any 
other evidence that the examiner finds 
relevant.  

It is essential that the examiner provides 
a factually accurate, fully articulated, 
and soundly reasoned opinion.  It would be 
helpful if the physician would use the 
following language, as may be appropriate: 
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  The term "at least as likely 
as not" does not mean "within the realm of 
medical possibility." Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

4.  Thereafter, adjudicate the claim for 
service connection for the cause of the 
Veteran's death, in light of all evidence 
of record.  If the claim is denied, 
furnish the appellant and her 
representative with a supplemental 
statement of the case, and provide an 
opportunity for response, before the case 
should be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

